
	
		110th CONGRESS
		1st Session
		S. 2260
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the existing provisions regarding
		  the eligibility for essential air service subsidies through fiscal year
		  2008.
	
	
		1.Essential air service
			(a)In generalSubsection (d) of section 409 of the Vision
			 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended
			 by striking September 30, 2007 and inserting September
			 30, 2008.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on September 29, 2007, and shall apply with
			 respect to any final order issued under subsection (c) of section 409 of such
			 Act that was in effect on such date.
			
	
		
			Passed the Senate December 19 (legislative day, December 18),
			 2007.
			
			Secretary
		
	
	
	
